DETAILED ACTION
Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions

This action is a Final Action on the merits in response to the application filed on 08/10/2022.
Claims 1-10 remain pending in this application.

Response to Amendment
Applicant made no amendments 
The 35 U.S.C. 101 rejections of claims 1-10 in the previous office action have been maintained.
The 35 U.S.C. 103 rejections of claims 1-10 in the previous office action have been maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are directed towards a method of which is among the statutory categories of invention.
Claims 1-10 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.
Regarding claims 1-10, under Step 2A claims 1-10 recite a judicial exception (abstract idea) that is not integrated into a practical application. 
With respect to claims 1-10, the independent claims (claim 1) are directed to the scheduling of users (e.g. acquiring user scheduling information; detect scheduling information of user). These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behavior such as following rules or instructions. The managing personal behavior is entered into when the user interaction with scheduling of appointments are monitored, and executed. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element –mobile device, user interface,” to perform the claim steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing and processing information at 0056) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as mobile device, user interface. When considered individually, the mobile device, user interface claims elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. 
Examiner looks to Applicant’s specification in at ([0051]) “The memory 915 can include multiple different types of memory with different performance characteristics. The processor 910 can include any general purpose processor and a hardware module or software module, such as module 1 937, module 7 934, and module 3 936 stored in storage device 930, configured to control the processor 910 as well as a special-purpose processor where software instructions are incorporated into the actual processor design. .” [0060] “Such instructions can comprise, for example, instructions and data which cause or otherwise configure a general purpose computer, special purpose computer, or special purpose processing device to perform a certain function or group of functions. Portions of computer resources used can be accessible over a network.” 
These passages, as well as others, makes it clear that the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 8-10 directed to iteratively determining scheduling of users .  This process is similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to a method of organizing human activity which include managing personal behavior such as following rules or instructions. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 2-7 are not directed towards any additional abstract ideas and, are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1, 3, and 4 are rejected under 35 U.S.C. 102(b) as being anticipated by United States Patent Publication 20100094680, Ellis et al.

Referring to Claim 1, Ellis teaches a method for providing a user interface on a display screen of a mobile device for appointment scheduling, the method comprising:
receiving, by the mobile device, an appointment request including two or more possible appointment times for an appointment, wherein at least two of the two or more possible appointment times are on different days from each other (
Ellis: Sec. 0051, 0069, 0078 describes requesting and scheduling of appointments with the options of multiple days);
displaying, in the user interface, a calendar showing a plurality of times for a day (
Ellis : Sec. 0051, 0069, Fig. 12 and 13, describes a calendar for displaying the scheduling of appointments with the options of multiple days.);
displaying, in the user interface on the calendar showing the plurality of times for the day, one or more possible appointment times of the two or more possible appointment times that are identified as being on the day, wherein each of the one or more possible appointment times is displayed as a corresponding selectable item in a corresponding time slot on the calendar that represents a time of the possible appointment time (
Ellis: Sec. 0051, 0069, 0078, Fig. 12, 13, and 17 describes a calendar for displaying the scheduling for selectable appointments that has options of multiple days. 0047, Claim 1 teaches user selection from the one or more possible appointments, and scheduling the appointments  based on the user selection);
displaying, in an area of the user interface that is distinct from the calendar showing the plurality of times for the day, a corresponding selectable button for each of the two or more possible appointment times, wherein the corresponding selectable button for each of the two or more possible appointment times specifies at least a corresponding day for the possible appointment time (
Ellis: Sec. 0051, 0069, 0078, Fig. 12, 13, and 17 describes a tool that is sync with the calendar for displaying the scheduling for selectable appointments for the corresponding day and other days. Ellis at 0047, Claim 1 teaches user selection from the one or more possible appointments, and scheduling the appointments  based on the user selection);
receiving a selection of either a particular selectable item for one of the one or more possible appointment times displayed on the calendar or a particular selectable button for one of the two or more possible appointment times displayed in the area of the user interface that is distinct from the calendar (
Ellis: Sec. 0051, 0069, 0078, Fig. 12, 13, and 17  describes a tool that is sync with the calendar for displaying the scheduling for selectable appointments for the corresponding day and other days. Then 0051-0056 teaches the entering of information for the selection of appointments. Ellis at figs. 12, 13, 17, 0047, Claim 1 teaches user selection from the one or more possible appointments,);
transmitting, from the mobile device, a reply to the appointment request indicating a selection from among the two or more possible appointment times based at least partially on the received selection of either the particular selectable item or the particular selectable button (
Ellis: Sec. 0051, 0069, describes a tool that is sync with the calendar for displaying the scheduling for selectable appointments for the corresponding day and other days. Ellis at figs. 12, 13, 17, 0047, Claim 1 teaches user selection from the one or more possible appointments. Then 0057, 0058 teaches the confirmation of selected appointments.).

Referring to Claim 3, Ellis teaches the method of claim 1, wherein the corresponding selectable item for each of the one or more possible appointment times is displayed in the corresponding time slot on the calendar with highlighting indicating that it is a selectable time for the appointment (
Ellis: Fig. 4-6, describes a tool that is sync with the calendar for displaying the scheduling for selectable appointments for the corresponding day and other days, in which the Examiner is interpreting the drop-down box as highlighting selectable times).

Referring to Claim 4, Ellis teaches the method of claim 1, further comprising:
displaying, along with the corresponding selectable item for each of the one or more possible appointment times displayed in the corresponding time slot on the calendar, an indicator of how many users have been invited to the appointment (
Ellis: Fig. 6, 8-10, describes the displaying that multiple people will be attending the appointment).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 5-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Publication 20100094680, Ellis et al., to herein after Ellis in view of United States Patent Application Publication US 20120179502, Farooq et al. 

Referring to Claim 2, Ellis teaches the method of claim 1, wherein the corresponding selectable item for each of the one or more possible appointment times is displayed (
Ellis: Fig. 4-6, describes a tool that is sync with the calendar for displaying the scheduling for selectable appointments for the corresponding day and other days, in which the Examiner is interpreting the drop-down box as highlighting selectable times).
Ellis does not explicitly teach corresponding time slot on the calendar with a pattern indicating that it is a selectable time for the appointment.
	However, Farooq teaches corresponding time slot on the calendar with a pattern indicating that it is a selectable time for the appointment (
Farooq: Fig. 9, Sec. 0102, “Event Scheduler window 300 also has a calendar 304 comprising an array of time slots, each of which may be selected for designating a date and time range in which an event is to be scheduled. Upon entering a date and time range, suitable time slots within the entered date and time range in which all participants of list 302 are available, and one or more event rooms available within those suitable time slots, are determined and presented to the user for selection (not shown). If no suitable time slot is available within the entered date and time range, Event Scheduler window 300 displays an advisory (not shown).”.). 
Farooq describes the selection and selected time slot which includes a shade pattern over the time slot, which is similar to the Applicant’s specification at 0114 and 0129.

Ellis and Farooq are both directed to analyzing of scheduling data in a calendar (See Ellis at 0040, 0066, ; Farooq at 0004, 0102). Ellis discloses that steps of creating an appointment within a networking system (See Ellis at 0072). It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Ellis, which teaches detecting and repairing information during with scheduling in view of Farooq, to efficiently apply the analyzing of scheduling data in a calendar within a company environment to include multiple options for selectable appointments (See Farooq at 0045, 0050-0052, 0066).


Referring to Claim 5, Ellis teaches the method of claim 1, further comprising:
displaying, along with the corresponding selectable item for each of the one or more possible appointment times displayed in the corresponding time slot on the calendar, pictures of one or more other users (See Farooq) that have been invited to the appointment (
Ellis: Fig. 6, 8-10, describes the displaying that multiple people will be attending the appointment).

Ellis and Farooq both teaches users that have been invited to the appointment
Ellis does not explicitly teach pictures of one or more other users
pictures of one or more other users that have been invited to the appointment (
Farooq: 0154, Fig. 13, describes profiles including pictures of users, in which users are invited to appointments)

Ellis and Farooq are both directed to analyzing of scheduling data in a calendar (See Ellis at 0040, 0066, ; Farooq at 0004, 0102). Ellis discloses that steps of creating an appointment within a networking system (See Ellis at 0072). It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Ellis, which teaches detecting and repairing information during with scheduling in view of Farooq, to efficiently apply the analyzing of scheduling data in a calendar within a company environment to include multiple options for selectable appointments (See Farooq at 0045, 0050-0052, 0066).

Referring to Claim 6, Ellis teaches the method of claim 1, further comprising:
displaying, along with the corresponding selectable item for each of the one or more possible appointment times displayed in the corresponding time slot on the calendar. (
Ellis: Fig. 6, 8-10, describes the displaying that multiple people will be attending the appointment).

Ellis does not explicitly teach an indicator of how many users have replied to the appointment request for the appointment.
However, Farooq teaches an indicator of how many users have replied to the appointment request for the appointment (
Farooq: 0154, Fig. 9, 12, 15, 16 describes how people participants there are, as well as, participants that have accepted the invitation).
Ellis and Farooq are both directed to analyzing of scheduling data in a calendar (See Ellis at 0040, 0066, ; Farooq at 0004, 0102). Ellis discloses that steps of creating an appointment within a networking system (See Ellis at 0072). It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Ellis, which teaches detecting and repairing information during with scheduling in view of Farooq, to efficiently apply the analyzing of scheduling data in a calendar within a company environment to include multiple options for selectable appointments (See Farooq at 0045, 0050-0052, 0066).


Referring to Claim 7, Ellis teaches the method of claim 1, further comprising:
Ellis does not explicitly teach displaying, in a case where there are two or more appointments scheduled or tentative for a same particular time on the day, the calendar showing the plurality of times for the day with the particular time repeated in the display of the calendar for each of the two or more appointments.
	However, Farooq teaches displaying, in a case where there are two or more appointments scheduled or tentative for a same particular time on the day, the calendar showing the plurality of times for the day with the particular time repeated in the display of the calendar for each of the two or more appointments. (
Farooq: 0173, Fig. 9, 12, 15, 16 describes multiple appointments being posted at the same time slot.).

Ellis and Farooq are both directed to analyzing of scheduling data in a calendar (See Ellis at 0040, 0066, ; Farooq at 0004, 0102). Ellis discloses that steps of creating an appointment within a networking system (See Ellis at 0072). It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Ellis, which teaches detecting and repairing information during with scheduling in view of Farooq, to efficiently apply the analyzing of scheduling data in a calendar within a company environment to include multiple options for selectable appointments (See Farooq at 0045, 0050-0052, 0066).

Referring to Claim 8, Ellis teaches the method of claim 1, further comprising:
Ellis does not explicitly teach displaying at least two voting buttons when any of the selectable buttons for the two or more possible appointment times that are displayed in the area of the user interface that is distinct from the calendar are tapped.
	However, Farooq teaches displaying at least two voting buttons when any of the selectable buttons for the two or more possible appointment times that are displayed in the area of the user interface that is distinct from the calendar are tapped (
Farooq: 0006, 0139, Fig. 9, describes voting features for appointments.).

Ellis and Farooq are both directed to analyzing of scheduling data in a calendar (See Ellis at 0040, 0066, ; Farooq at 0004, 0102). Ellis discloses that steps of creating an appointment within a networking system (See Ellis at 0072). It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Ellis, which teaches detecting and repairing information during with scheduling in view of Farooq, to efficiently apply the analyzing of scheduling data in a calendar within a company environment to include multiple options for selectable appointments (See Farooq at 0045, 0050-0052, 0066).


Referring to Claim 9, Ellis teaches the method of claim 8, wherein the at least two voting buttons include three voting buttons for indicating one of at least three different statuses for the corresponding possible appointment time (
Ellis: Sec. 0071, describes various status levels which is similar to Applicant’s specification at 0083.).

Referring to Claim 10, Ellis teaches the method of claim 1, further comprising:
Ellis does not explicitly teach displaying a particular button when any of the selectable buttons for the two or more possible appointment times that are displayed in the area of the user interface that is distinct from the calendar are tapped; displaying, when the particular button is tapped, a list of other users that have been invited to the appointment along with voting results of votes from the other users from among the two or more possible appointment times for the appointment.
	However, Farooq teaches displaying a particular button when any of the selectable buttons for the two or more possible appointment times that are displayed in the area of the user interface that is distinct from the calendar are tapped; displaying, when the particular button is tapped, a list of other users that have been invited to the appointment along with voting results of votes from the other users from among the two or more possible appointment times for the appointment (
Farooq: 0006, 0139, Fig. 9, describes voting features for appointments, and when a user has selected a result, the participants’ results are displayed).

Ellis and Farooq are both directed to analyzing of scheduling data in a calendar (See Ellis at 0040, 0066, ; Farooq at 0004, 0102). Ellis discloses that steps of creating an appointment within a networking system (See Ellis at 0072). It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Ellis, which teaches detecting and repairing information during with scheduling in view of Farooq, to efficiently apply the analyzing of scheduling data in a calendar within a company environment to include multiple options for selectable appointments (See Farooq at 0045, 0050-0052, 0066).


Response to Arguments
Applicant’s arguments filed 08/10/2022 have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 08/10/2022.

Regarding the 35 U.S.C. 101 rejection, at pg. 2-6 Applicant argues with respect to claims at issue are not directed to an abstract idea 
In response to the 35 USC § 101 claim rejection argument, the Examiner respectfully disagrees. Using the two-part analysis, the Office has determined there are no elements, in the claim sufficient enough to ensure that the claims amounts to significantly more than the abstract idea itself. As recited, the claims are directed towards: 
receiving an appointment request including two or more possible appointment times for an appointment, wherein at least two of the two or more possible appointment times are on different days from each other;
displaying a calendar showing a plurality of times for a day;
displaying on the calendar showing the plurality of times for the day, one or more possible appointment times of the two or more possible appointment times that are identified as being on the day, wherein each of the one or more possible appointment times is displayed as a corresponding selectable item in a corresponding time slot on the calendar that represents a time of the possible appointment time;
displaying, in an area that is distinct from the calendar showing the plurality of times for the day, each of the two or more possible appointment times, wherein each of the two or more possible appointment times specifies at least a corresponding day for the possible appointment time;
receiving a selection of either a particular selectable item for one of the one or more possible appointment times displayed on the calendar or a particular selectable button for one of the two or more possible appointment times displayed in the area of the user interface that is distinct from the calendar;
transmitting a reply to the appointment request indicating a selection from among the two or more possible appointment times based at least partially on the received selection of either the particular selectable item or the particular selectable button.
The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computer as recited is a generic computer component that performs functions. 
Examiner finds the claim recite concepts which are now described in the 2019 PEG as certain methods of organizing human activity. In particular the claims recites limitations regarding receiving and displaying the scheduling of people and organizations, which constitutes methods related to managing personal behavior such as following rules or instructions; also the Examiner would even learn towards commercial interactions relating to behaviors and business relations, which are still considered an abstract idea under the 2019 PEG. The managing for the scheduling of users is comprised of generic computer elements (mobile device, user interface, selectable buttons) to perform an existing business process. Examiner finds the claims recite mere instructions to implement the abstract idea on a computer and uses the computer as a tool to perform the abstract idea without reciting any improvements to a technology, technological process or computer-related technology.
Furthermore, all improvements recited in the claim (use of interfaces) are directed towards an existing business process that does not integrate the judicial exception into a practical application because the claim recites additional elements at a high-level of generality used to execute mere instructions in order to implement the abstract idea on a general purpose computer. Moreover, the Examiner would like to point the Applicant to the 2019 PEG, in which managing trend identification will fall under. The 2019 PEG which states:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Regarding "vi. a method of rearranging icons on a graphical user interface (GUI) comprising the steps of… based on the determined amount of use.”. The current claims do not recite any steps that: “determining the amount of use of each icon by using a processor to track the amount of memory allocated to the application” or “automatically moving the most used icons." Therefore, the user interface are merely narrowing the abstract idea to a particular technological environment, which has been found to be ineffective to render an abstract idea eligible. 
Lastly, the following citation at pg. 5: “The method also allows for receiving a selection of either a particular selectable item for one of the one or more possible appointment times displayed on the calendar or a particular selectable button for one of the two or more possible appointment times displayed in the area of the user interface that is distinct from the calendar.” is support and description of a method of organizing human activity by analyzing a user interactions for making an appointment. 
Therefore, the additional elements do not integrate into a practical application. 


At pg. 5, Applicant argues that claims are similar to cases Apple and Core Wireless.
In response, Examiner respectfully disagrees. The Examiner notes that in Apple, the court identified that the claims were an improvement in computer functionality, reciting specific steps in sufficient detail of a particular way for programming or designing software to create menus that was an improvement over traditional code-matching virus scanning that enabled a computer security system to do things it could not do before with a new kind of file.  Virus scanning is also not managing personal behavior.  
In contrast, the Applicant’s claims at best allegedly only offer an improvement to a business / entrepreneurial process (i.e. receiving and displaying appointments), which unlike the programming of Apple can otherwise be performed manually by a person and/or outside of computers. See Versata (2015) finding that a common business method aimed at processing business information despite being applied on a general purpose computer does not present enough for eligibility. See Ultramercial (2014) citing Alice (2014), stating “The problem was not that the asserted claims disclosed no innovation, but that it was an entrepreneurial rather than a technological one”, i.e. a business service solution solving a business problem.  Also unlike Apple, the Applicant’s claims lack specific, technological steps that show how the claims provide a concrete solution to a technological problem, and unlike Apple the Applicant’s claims merely invoke computers as a tool to perform the abstract concept of receiving and displaying the scheduling.  As such, the claims do not present an improvement to computer functionality reciting specific technological steps outside of an abstract concept.  
Regarding Core Wireless, the Examiner notes that Core Wireless was found eligible not only because the claims are directed to a particular manner of summarizing and presenting information in electronic devices, but also because of the improvements to the user interface for electronic devices. Examiner finds the advancements disclosed in Core Wireless are not comparable the present claims. In particular, the combination of structural elements recited in the present claim are used to perform generic computer functions (e.g. Symmetric Multiprocessing) of the original specification even states 
Para. 0030 “Remote device 102 may be used for interaction with appointment negotiation service 104 (e.g., for viewing appointment invitations, for creating an appointment, etc.). Remote device 102 includes a processing circuit 202 which includes processor 204 and memory 206. Processor 204 may be implemented as a general purpose processor, an application specific integrated circuit (ASIC), one or more field programmable gate arrays (FPGAs), a group of processing components, or other suitable electronic processing components.”
Para. 0079 " Appointment negotiation service 104 includes a processing circuit 1002 including a processor 1004 and memory 1006. Processor 1002 may be implemented as a general purpose processor, an application specific integrated circuit (ASIC), one or more field programmable gate arrays (FPGAs), a group of processing components, or other suitable electronic processing components."…” Memory 1004 is communicably connected to processor 1002 and includes computer code or instruction modules for executing one or more processes described herein. Appointment negotiation service 104 further includes a network interface 1008 for wirelessly communicating with one or more remote devices.”
 Examiner finds, the present claims are more similar to concepts identified as abstract by the courts, such as sending, directing, monitoring receipt of, and accumulating records about information in Two-Way Media Ltd. v. Comcast Cable Communications, LLC as well as the case law recited in the Office Action, 35 U.S.C. 101 rejection.

At pg. 5, Applicant argues that claims are similar to Trading Technologies.
In response, Examiner respectfully disagrees. According to Subject Matter Eligibility Court Decisions (Formerly Appendix 3), non-precedential decisions do influence subsequent eligibility decisions by the USPTO. See also Fed. Cir. R. 32.1(d), which states that, "though non-precedential decisions are not binding precedent, the written opinions provide guidance and persuasive reasoning." Accordingly, non-precedential decisions provide guidance and persuasive reasoning with respect to future eligibility determinations, which, in turn, does influence subsequent eligibility decisions."
The examiner notes that the memorandum data November 26 Regarding Recent Subject Matter Eligibility Decisions states "given the large and ever-increasing number of precedential decisions, examiners should avoid relying upon or citing non-precedential decisions (e.g., SmartGene, Cyberfone) unless the facts of the application under examination uniquely match the facts at issue in the non-precedential decision"
In the instant case the examiner asserts that the fact pattern in Trading Technologies does not uniquely match the fact pattern in the instant case.  For example,  In Trading Technologies "The court distinguished this system from the routine or conventional use of computers or the Internet, and concluded that the specific structure and concordant functionality of the graphical user interface are removed from abstract ideas, as compared to conventional computer implementations of known procedures. Thus the court held that the criteria of Alice Step 2 were also met."
The instant claims are not drawn to a particular and non-conventional arrangement of elements of a graphical user interface.  As such, the examiner asserts that the fact patterns of the instant case and Trading Technologies are different.


Regarding the 35 U.S.C. 103 rejection, at pg. 7, the Applicant argues that “Ellis neither discloses nor suggests a method for providing a user interface as claimed in the present independent claim 1. The present independent claim 1 includes a limitation of "receiving, by the mobile device, an appointment request including two or more possible appointment times for an appointment, wherein at least two of the two or more possible appointment times are on different days from each other."”
In response, the Examiner respectfully disagree. As the claim limitation is written right now. The Ellis at 0051, 0069, 0078 describes requesting and scheduling of appointments with the options of multiple days. 0051 teaches the user having the options of choosing multiple reservation windows which include times; wherein 0069 and 0078 teaches that scheduling and appointments could be set weekly. Therefore, disclosing different days for scheduling appointments which is further supported by 0078 of have different day promotions.

Regarding, at pg. 8, the Applicant argues that “The present independent claim 1 further includes a limitation of "displaying, in the user interface on the calendar showing the plurality of times for the day, one or more possible appointment times of the two or more possible appointment times that are identified as being on the day, wherein each of the one or more possible appointment times is displayed as a corresponding selectable item in a corresponding time slot on the calendar that represents a time of the possible appointment time." (emphasis added). The Office Action points to paragraphs [0051], [0069], and FIGS. 12 and 13 of Ellis as allegedly disclosing this limitation. Contrary to the assertion made in the Office Action, however, Ellis neither discloses nor suggests this limitation.”
In response, the Examiner respectfully disagree. As the claim limitation is written right now, Ellis teaches the limitation. Ellis at 0051, 0069, 0078 describes requesting and scheduling of appointments with the options of multiple days. 0051 teaches the user having the options of choosing multiple reservation windows which include times; wherein 0069 and 0078 teaches that scheduling and appointments could be set weekly. Then, figs. 12, 13, 17, 0047, and Claim 1 teaches displaying user selection from the one or more possible appointments, and scheduling the appointments based on the user selection which includes the options for selectable appointments that has options of multiple days.

Regarding, at pg. 8 and 9, the Applicant argues that “The present independent claim 1 further includes a limitation of "displaying, in an area of the user interface that is distinct from the calendar showing the plurality of times for the day, a corresponding selectable button for each of the two or more possible appointment times, wherein the corresponding selectable button for each of the two or more possible appointment times specifies at least a corresponding day for the possible appointment time." (emphasis added). The Office Action points to paragraphs [0051] and [0069] of Ellis as allegedly disclosing this limitation. Contrary to the assertion made in the Office Action, however, Ellis neither discloses nor suggests this limitation.”
In response, the Examiner respectfully disagree. As stated above, the claim limitation written right now, Ellis teaches the limitation. Ellis at 0051, 0069, 0078 describes a tool that is sync with the calendar for displaying the scheduling for selectable appointments for the corresponding day and other days. 0051 teaches the user having the options of choosing multiple reservation windows which include times; wherein 0069 and 0078 teaches that scheduling and appointments could be set weekly. Then, figs. 12, 13, 17, 0047, and Claim 1 teaches displaying user selection from the one or more possible appointments, and scheduling the appointments based on the user selection which includes the options for selectable appointments that has options of multiple days.

Regarding, at pg. 9, the Applicant argues that “The present independent claim 1 further recites limitations of "receiving a selection of either a particular selectable item for one of the one or more possible appointment times displayed on the calendar or a particular selectable button for one of the two or more possible appointment times displayed in the area of the user interface that is distinct from the calendar; and transmitting, from the mobile device, a reply to the appointment request indicating a selection from among the two or more possible appointment times based at least partially on the received selection of either the particular selectable item or the particular selectable button." (emphasis added). The reply that is transmitted in claim 1 is a reply to the appointment request and, as indicated earlier in the claim, the appointment request that was received included two or more possible appointment times for an appointment. The reply to the appointment request indicates a selection from among those two or more possible appointment times from the appointment request. The Office Action points to paragraphs [0051], [0069], [0057], and [0058] as allegedly disclosing these limitations of the claims. Contrary to the assertion made in the Office Action, however, Ellis neither discloses nor suggests these limitations.” 
In response, the Examiner respectfully disagree. As stated above, the claim limitation written right now, Ellis teaches the limitation. Ellis at 0051, 0069, 0078 describes a tool that is sync with the calendar for displaying the scheduling for selectable appointments for the corresponding day and other days. 0051 teaches the user having the options of choosing multiple reservation windows which include times; wherein 0069 and 0078 teaches that scheduling and appointments could be set weekly. Then, figs. 12, 13, 17, 0047, and Claim 1 teaches displaying user selection from the one or more possible appointments, and scheduling the appointments based on the user selection which includes the options for selectable appointments that has options of multiple days. Furthermore, 0059 teaches the transmission and setting notifications for selected appointments, which is supported by the confirmation disclosed in 0057 and 0058.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beckhardt et al., U.S. Pat. 6,085,166, (discussing the scheduling of group calendars).
Clark et al., U.S. Pub. 20030004773, (discussing using different tools from scheduling of calendars).
Gopinath et al., U.S. Pub. 20150095086, (discussing the scheduling and management of databased group calendars).
Ebert et al., U.S. Pub. 20080209452, (discussing the use of a handheld device for managing calendars).
Jones et al., W.O. Pub. 2001069488, (discussing the scheduling of calendars and vehicles).
Steinfield et al., Supporting Virtual Team Collaboration: the TeamSCOPE system, https://dl.acm.org/doi/pdf/10.1145/320297.320306, Proceedings of the international ACM SIGGROUP conference on Supporting group work, 1999 Pages 81–90, https://doi.org/10.1145/320297.320306 (discussing the scheduling for managing virtual teams).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113. The examiner can normally be reached Mon.-Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

UCHE BYRD
Examiner
Art Unit 3624


/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624